  Case 3:18-cv-01362-X Document 54 Filed 12/26/19           Page 1 of 19 PageID 1363


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JULIAN CAMPOS, ROBERTO        §
BARAHONA, and MARTIN MORALES, §
                              §
         Plaintiff,           §
                              §
V.                            §                        No. 3:18-cv-1362-X
                              §
HMK MORTGAGE, LLC and HMK,    §
LTD.,                         §
                              §
         Defendants.          §

   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
 DENYING IN PART PLAINTIFFS’ MOTION TO COMPEL DEFENDANTS
       TO PROPERLY RESPOND TO DISCOVERY REQUESTS1

      Plaintiffs Julian Campos, Roberto Barahona, and Martin Morales have a filed

a Motion to Compel Defendants to Properly Respond to Discovery Requests, see Dkt.

No. 48 (the “MTC”), under Federal Rules of Civil Procedure 37(a)(3)(B)(iii) and

37(a)(3)(B)(iv), “requesting the Court to compel Defendants HMK Mortgage, LLC and

HMK, Ltd. [(together, “HMK”)] to properly respond to Plaintiffs’ discovery requests”

and, “[s]pecifically, ... [to] strike Defendants’ objections and compel complete and

appropriate responses to specifically enumerated Interrogatories, Requests for

Production, and Requests for Admission,” id. at 1; see also id. at 12 (“Pursuant to Rule


      1
         Under § 205(a)(5) of the E-Government Act of 2002 and the definition of
“written opinion” adopted by the Judicial Conference of the United States, this is a
“written opinion[] issued by the court” because it “sets forth a reasoned explanation for
[the] court’s decision.” It has been written, however, primarily for the parties, to decide
issues presented in this case, and not for publication in an official reporter, and should
be understood accordingly.

                                            -1-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19            Page 2 of 19 PageID 1364


37(a)(3)(B)(iii) and (iv), Plaintiffs respectfully request that the Court strike Defendants’

objections and order them to properly respond to the above discovery requests and

produce documents that are responsive.”).

       Plaintiffs assert that “Defendants have proffered evasive and incomplete

discovery responses and are admittedly withholding relevant documents based on

improper and unnecessary objections.” Id. at 1. “Further, Plaintiffs ask that the Court

to impose sanctions on Defendants to cover the costs and attorney’s fees associated

with preparing this motion for their refusal to comply with discovery requests pursuant

to [Federal Rule of Civil Procedure] 37(a)(5)(A).” Id. at 12-13.

       United States District Judge Brantley Starr has referred the MTC to the

undersigned United States magistrate judge for a hearing, if necessary, and

determination under 28 U.S.C. § 636(b). See Dkt. No. 50. HMK has not filed a

response, and its deadline to do so has passed. See Dkt. No. 51 & 53.

       The Court GRANTS in part and DENIES in part the MTC to the extent and for

the reasons explained below.

       The Court has laid out the standards that govern a Federal Rule of Civil

Procedure 37(a) motion to compel as to Federal Rule of Civil Procedure 34 requests for

production and Federal Rule of Civil Procedure 33 interrogatories and a Federal Rule

of Civil Procedure 36(a)(6) motion to determine the sufficiency of answers and

objections to Rule 36 requests for admission, and the Court incorporates and will apply

– but will not repeat – those standards here. See Lopez v. Don Herring Ltd., 327 F.R.D.



                                            -2-
     Case 3:18-cv-01362-X Document 54 Filed 12/26/19        Page 3 of 19 PageID 1365


567, 573-86 (N.D. Tex. 2018); Longoria v. County of Dallas, Tex., No. 3:14-cv-3111-L,

2016 WL 6893625, at *4-*6 (N.D. Tex. Nov. 22, 2016).

I.       Martin Morales’s First Requests for Admission Nos. 24 & 25 and First Requests
         for Production (“RFP”) Nos. 24 & 25

         Plaintiffs lay out these requests and responses and explain:

         Martin Morales’s First Requests for Admission No. 24: Please admit that
         Defendant’s office was renovated, altered, or modified after March 15,
         2012.

               Admit:_______________ Deny:_____x_________

         Martin Morales’s First Requests for Production No. 24: If you denied
         Martin Morales’s Request for Admission No. 24, please produce all
         documents that support or explain this denial. For each document
         produced responsive to this request, please identify that document by
         Bates Number.

         RESPONSE: HMK Mortgage, LLC has no such documents.

         Martin Morales’s First Requests for Admission No. 25: Please admit that
         the parking lot outside of Defendant’s office was renovated, altered, or
         modified after March 15, 2012.

               Admit:_______________ Deny:_____x_________

         Julian Campos’s First Requests for Admission No. 5: Please admit that
         Defendant renovated, altered, or modified its parking lot after 2011.

               Admit:_______________ Deny:_____x_________

         Julian Campos’s Second Requests for Production No. 5: If you denied
         Julian Campos’s Request for Admission No. 5, please produce all
         documents that support or explain this denial. For each document
         produced responsive to this request, please identify that document by
         Bates Number.

         RESPONSE: All responsive documents have been previously provided,
         see objection and response to RFP #`1 incorporated herein, as if set forth
         fully hereby.

                                            -3-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19           Page 4 of 19 PageID 1366




            Date-stamped satellite images indicate that Defendants falsely
      denied these Requests for Admission and failed to produce any documents
      responsive to Request for Production No. 5. Defendants should either
      admit or produce responsive documentation.

Dkt. No. 1 at 4-5.

      Federal Rule of Civil Procedure 37 does not provide for a motion to compel

answers to Rule 36 requests for admission. And, while the Court will treat the MTC

as appropriate as a Federal Rule of Civil Procedure 36(a)(6) motion to determine the

sufficiency of answers and objections to Rule 36 requests for admission, Rules 36(a)(6)

and 37(a)(3)(B)(iv) do not authorize the Court to strike objections or order a party to

provide a different answer to a request for admission or response to a request for

production because the requesting party believes – or even proves – that the proffered

answer or response is false.

      Rather, Federal Rule of Civil Procedure 37(c)(2) makes sanction available as to

Rule 36 requests where “a party fails to admit what is requested under Rule 36 and []

the requesting party later proves a document to be genuine or the matter true.” FED.

R. CIV. P. 37(c)(2); see also Vantage Trailers, Inc. v. Beall Corp., No. Civ. A. H-06-3008,

2008 WL 4093691, at *2 (S.D. Tex. Aug. 28, 2008) (“Rule 37(c)(2) provides for sanctions

against a party for improperly denying a request for admissions that is later proven

to be true.”); accord Fed. R. Civ. P. 36 advisory committee’s note (1970) (“Rule 36 does

not lack a sanction for false answers; Rule 37(c) furnishes an appropriate deterrent.”).

      In those circumstances, “the requesting party may move that the party who

failed to admit pay the reasonable expenses, including attorney’s fees, incurred in

                                            -4-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19          Page 5 of 19 PageID 1367


making that proof,” and Rule 37(c)(2) directs that “[t]he court must so order unless: (A)

the request was held objectionable under Rule 36(a); (B) the admission sought was of

no substantial importance; (C) the party failing to admit had a reasonable ground to

believe that it might prevail on the matter; or (D) there was other good reason for the

failure to admit.” FED. R. CIV. P. 37(c)(2); see also Richard v. Inland Dredging Co., LLC,

No. 6:15-0654, 2016 WL 5477750, at *3 (W.D. La. Sept. 29, 2016) (“One commentator

has stated that the ‘reasonable grounds’ exception is the most important consideration

that justifies the refusal to make an award under Rule 37(c).” (internal quotation

marks and citation omitted)); Sparks v. Reneau Pub. Inc., 245 F.R.D. 583, 588 (E.D.

Tex. 2007) (“Federal Rule of Civil Procedure 37(c)(2) provides that if a party fails to

admit the genuineness of any document or the truth of any matter as requested under

Rule 36, upon motion the Court ‘shall’ award the requesting party reasonable fees and

expenses incurred in proving up those matters ‘unless it finds that (A) the request was

held objectionable pursuant to Rule 36(a), or (B) the admission sought was of no

substantial importance, or (C) the party failing to admit had reasonable ground to

believe that the party might prevail on the matter, or (D) there was other good reason

for the failure to admit.’ This rule leaves the Court with no discretion.” (citation

omitted; emphasis removed)).

      Rule 36(a)(6) does not authorize the relief that Plaintiffs seek, and Plaintiffs

have not explained how or why they believe HMK is improperly withholding

documents responsive to RFP No. 25.



                                           -5-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19        Page 6 of 19 PageID 1368


      The Court DENIES without prejudice the MTC as to Martin Morales’s First

Requests for Admission Nos. 24 & 25 and First Requests for Production Nos. 24 & 25.

II.   Roberto Barahona’s First Requests for Admission Nos. 4, 7, & 14

      Plaintiffs lay out these requests and HMK’s answers and explain:

      Roberto Barahona’s First Requests for Admission No. 4: Please admit
      that HMK Mortgage, LLC, extended consumer credit which is payable by
      agreement in more than four installments more than once in a 12-month
      period.

            Admit:_______________ Deny:_____x_________

             This Request for Admission seeks to establish a threshold matter
      under the Truth in Lending Act, under which the Plaintiffs have brought
      multiple claims. Under the Truth in Lending Act, the term “creditor”
      refers “only to a person who both (1) regularly extends, whether in
      connection with loans, sales of property or services, or otherwise,
      consumer credit which is payable by agreement in more than four
      installments or for which the payment of a finance charge is or may be
      required, and (2) is the person to whom the debt arising from the
      consumer credit transaction is initially payable on the face of the
      evidence of indebtedness or, if there is no such evidence of indebtedness,
      by agreement.” 15 U.S.C.A § 1602 (g). Defendants raised no objection and
      are unreasonable in denying this admission when they know full and well
      that the Plaintiffs signed mortgage loans with HMK Mortgage, LLC, a
      creditor under the Truth in Lending Act to which they are required to
      make monthly payments for 20 years.

      Roberto Barahona’s First Requests for Admission No. 7: Please admit
      that HMK Mortgage, LLC did not conduct a credit check on Roberto
      Barahona prior to October 12, 2017.

            Admit:_______________ Deny:_____x_________

            Defendants’ staff have testified in depositions that no credit check
      was conducted for any of the Plaintiffs at any time. See Exhibit C. If
      Defendants refuse to admit this request, they should be sanctioned for
      providing false information in response to a request for admission and
      compelled to respond truthfully.


                                         -6-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19          Page 7 of 19 PageID 1369


       Roberto Barahona’s First Requests for Admission No. 14: Please admit
       that HMK Ltd. opened the office for the first time after 1992.

             Admit:_______________ Deny:_____x_________

              The head of HMK testified in depositions that the HMK Ltd.
       opened the office for the first time in 2003. See Exhibit C. If Defendants
       refuse to admit this request, they should be sanctioned for providing false
       information in response to a request for admission and compelled to
       respond truthfully.

Dkt. No. 1 at 5-6.

       Rule 36(a)(6) does not authorize the Court to strike objections or order a party

to provide a different answer or response to a request for admission or production

because the requesting party believes – or even proves – that the proffered response

or answer is false.

       The Court DENIES without prejudice the MTC as to Roberto Barahona’s First

Requests for Admission Nos. 4, 7, and 14.

III.   Roberto Barahona’s First Requests for Admission Nos. 15 & 38

       Plaintiffs lay out these requests and HMK’s objections and answers and explain:

       Roberto Barahona’s First Requests for Admission No. 15: Please admit
       that the interest rate in the Plaintiffs’ Mortgage Loans increases to 18%
       upon default.

       Defendant objects to the question as requested, the mortgage rate doesn’t
       change, a default triggers other lending rights, including acceleration and
       application of the specified default rate of interest.

             Admit:_______________ Deny:_____x_________

       The rate may be increased to the maximum allowable rate on default, but
       it is not automatic. Variable and Adjustable Rate Transactions; 12 CFR
       1026.18(f) and 1026.20(c) and (d) Closed-End Transactions, Generally:
       variable-rate disclosures are not applicable to rate increases resulting

                                           -7-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19        Page 8 of 19 PageID 1370


      from delinquency, default, assumption, acceleration, or transfer of the
      collateral.

             Defendants should be compelled to admit this request and
      sanctioned because the Plaintiffs’ mortgage documents show an interest
      rate of 18% upon default. Defendants’ response is unnecessarily evasive
      and will only serve to impede efficiency at trial.

      Roberto Barahona’s First Requests for Admission No. 38: Please admit
      that, for debt arising from consumer credit HMK Mortgage, LLC. has
      extended, the debt is initially payable to HMK Mortgage, LLC.

      Defendant objects as there is no statutory designation of the defined term
      “consumer credit” With regard to whether a residential mortgage loan is
      considered “consumer credit”, that depends entirely on what statute or
      regulation is the basis for the definition of “consumer”. These discovery
      question do not specify which statutes or regulations form the basis for
      Plaintiff’s claim that these mortgages were consumer credit. The statutes
      and regulations applicable in the mortgage business (RESPA, Truth in
      Lending/Reg. Z, Texas Finance Code, etc.) often contain their own specific
      definition of what constitutes a “consumer” transaction, but do not define
      a purchase money mortgage as “consumer credit”. Subject to the foregoing
      objection, defendant answers

             Admit:_______________ Deny:_____x_________

             Defendants should admit this request because the Plaintiffs’
      request includes plain English language terms that do not require
      knowledge or explanation of particular statutory language to answer.
      Defendants have no grounds to deny this request. The mortgage
      documents show that their monthly mortgage payments are payable to
      HMK Mortgage, LLC. Moreover, this Request for Admission seeks to
      establish a threshold matter that would require time-consuming
      additional testimony at trial. Defendants’ response is unnecessarily
      evasive and will only serve to impede efficiency at trial.

Dkt. No. 1 at 6-7.

      Here, Plaintiffs do not like HMK’s answers to Roberto Barahona’s First Requests

for Admission Nos. 15 and 38 – but HMK explained the bases for denying the requests,

and Plaintiffs’ disagreement with them does not merit relief under Rule 36(a)(6).

                                         -8-
  Case 3:18-cv-01362-X Document 54 Filed 12/26/19          Page 9 of 19 PageID 1371


      The Court DENIES the MTC as to Roberto Barahona’s First Requests for

Admission Nos. 15 and 38.

IV.   Roberto Barahona’s First Requests for Admission No. 41 and Second Requests
      for Production of Documents No. 41 and Martin Morales’s Second Requests for
      Production of Documents No. 1

      Plaintiffs lay out these requests and HMK’s objections and answers and

responses and explain:

      Roberto Barahona’s First Requests for Admission No. 41: Please admit
      that HMK Ltd. gave more than 300 of its tenants Notices to Vacate on or
      around October 1, 2016.

            Admit:_______________ Deny:_______________

      RESPONSE: Defendant objects that the scope of discovery [of a
      non-party] requested as not relevant to plaintiff’s claims or defenses and
      is not proportional to the needs of the case, considering the importance
      of the issues at stake in the action, the amount in controversy, the
      parties’ relative access to relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues. Based upon the
      foregoing objection, defendant declines to answer this admission.

      Roberto Barahona’s Second Requests for Production of Documents No. 41:
      If you denied Roberto Barahona’s Request for Admission No. 41, please
      produce all documents that support or explain this denial. For each
      document produced responsive to this request, please identify that
      document by Bates Number.

      RESPONSE: All responsive documents have been previously provided,
      see objection and response to RFP #`1 incorporated herein, as if set forth
      fully hereby.

      Martin Morales’s Second Set of Requests for Production No. 1: If you
      denied that HMK Ltd. sent notices to vacate to at least two residential
      tenants in 2019, please produce all documents that support or explain
      this denial. For each document produced responsive to this request,
      please identify that document by Bates Number.



                                           -9-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19            Page 10 of 19 PageID 1372


       RESPONSE: N/A as to two notices sent, but denied that such persons
       were residential tenants.

              Defendant actually pleaded similar facts in its Original Answer,
       yet refused to answer Request for Admission No. 41 even as it relates to
       named Plaintiffs in this case. See Doc. 9, ¶9. It was widely reported in the
       media that HMK Ltd. gave notices to vacate to all of its tenants in 2016
       because it claimed it was closing its rental business. Defendants also
       failed to produce any response or documents supporting its denial
       whatsoever. The responses are relevant to Plaintiffs claims under the
       DTPA and Defendants’ justification for pressuring the Plaintiffs out of
       their leases and into predatory loans. A response to a Request for
       Admission can hardly be burdensome, so Defendants’ objections must be
       overruled, the request must be admitted, and Defendants must produce
       the notices to vacate with the Plaintiffs’ names on them.

Dkt. No. 1 at 7-8.

       The Court is persuaded that, where Rule 36(a) requests for admission are

subject to Rule 26(b)’s limits on the scope of discovery, see FED. R. CIV. P. 36(a)(1), the

information that Plaintiffs seek in Roberto Barahona’s First Requests for Admission

No. 41 and Second Requests for Production of Documents Nos. 1 and 41 is relevant to

Plaintiffs’ claims and proportional to the needs of the case, and HMK has not shown

that answering would be unduly burdensome.

       Under Rules 36(a)(6) and 37(a)(3)(B)(iv), the Court GRANTS the MTC as to

Roberto Barahona’s First Requests for Admission No. 41 and Second Requests for

Production of Documents Nos. 1 and 41 and orders HMK to, by January 10, 2020,

serve amended responses – without objections – to, and – if HMK denies Roberto

Barahona’s First Requests for Admission No. 41 – produce all previously unproduced,

responsive documents in response to, Roberto Barahona’s First Requests for Admission



                                           -10-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19        Page 11 of 19 PageID 1373


No. 41 and Second Requests for Production of Documents Nos. 1 and 41 in compliance

with Federal Rules of Civil Procedure 36(a)’s and 34(b)’s requirements.

V.    Martin Morales’s First Requests for Admission No. 23 and 29

      Plaintiffs lay out these requests and HMK’s objections and answers and explain:

      Martin Morales’s First Requests for Admission No. 23: Admit that HMK
      Mortgage, LLC has extended mortgage contracts to persons and that
      those mortgage contracts are payable by agreement in more than four
      installments more than once in a 12-month period.

             Admit:_______________ Deny:_______________

      RESPONSE: Admitted that HMK Mortgage, LLC has extended mortgage
      contracts to persons who were tenants of HMK, LTD but denied that
      those mortgage contracts are payable by agreement in more than four
      installments more than once in a 12-month period, which is a consumer
      credit definition inapplicable to mortgage loans.

      Martin Morales’s First Set of Requests for Admission No. 29: Please
      admit that HMK Mortgage, LLC, is a lender which is regulated by the
      Consumer Financial Protection Bureau, Federal Trade Commission, or
      any other agency of the federal government.

      RESPONSE: Can neither admit nor deny as “any other agency of the
      federal government” is too vague to respond in the disjunctive. Defendant
      admits it is regulated by the State of Texas and that it does not engage
      in Interstate Commerce.

             These requests for admission go to basic prerequisites that will
      need to be established at trial. Defendants should admit Request for
      Admission Nos. 23 and 29 because they are contradicted by unrebutted
      deposition testimony. Defendants’ responses are evasive and will only
      serve to impede efficiency at trial and increase unnecessary witnesses
      and testimony.

Dkt. No. 1 at 8-9.




                                        -11-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19          Page 12 of 19 PageID 1374


      Plaintiffs do not like HMK’s answer to Martin Morales’s First Requests for

Admission No. 23. But HMK explained the basis for admitting in part and denying in

part, and Plaintiffs’ disagreement does not merit relief under Rule 36(a)(6).

      The Court DENIES the MTC as to Martin Morales’s First Requests for

Admission No. 23.

      But HMK did not fully answer Martin Morales’s First Requests for Admission

No. 29 as Rule 36(a)(6) requires, including as to the specified federal agencies, and the

Court is persuaded that HMK’s vaguesness objection lacks merit and overrules it.

Under Rule 36(a)(6), the Court GRANTS the MTC as to Martin Morales’s First

Requests for Admission No. 29 and orders HMK to, by January 10, 2020, serve an

amended answer or objection in compliance with Federal Rules of Civil Procedure

36(a)’s requirements.

VI.   Martin Morales’s Second Requests for Production of Documents Nos. 5 and 8

      Plaintiffs lay out these requests and HMK’s responses and explain:

      Martin Morales’s Second Requests for Production of Documents No. 5:
      Please produce copies of the documents and contents of all files in
      Defendants’ possession for each Plaintiff, whether in hard copy or
      electronic form.

      RESPONSE: Defendants indicate that “Barahona, Morales, and Campos
      documents have been previously provided,” and then provide a list of
      documents.

             Plaintiffs are asking for particular documents with regard to this
      request. Defendants turned over portions of Mr. Morales’s files on June
      14, 2019 and on September 4, 2019, but have failed to provide Plaintiffs
      with Mr. Morales’s Right of First Refusal. Plaintiffs’ attorneys have
      received this same document for Mr. Barahona, one of the other two


                                          -12-
Case 3:18-cv-01362-X Document 54 Filed 12/26/19       Page 13 of 19 PageID 1375


    named plaintiffs in this case. Defendants have also failed to produce the
    following documents:
    •      Right of First Refusal for Martin Morales and Julian Campos
    •      Texas Notice of Penalties for Making a False or Misleading
           Statement for Julian Campos
    •      Exhibit A to Purchase & Sale Agreement for Julian Campos
    •      Loan Transmittal Memorandum for Martin Morales
    •      Texas Acknowledgement of Property Characterization and
           Homestead Requirements for Julian Campos and Martin Morales
    •      Initial Escrow Account Waiver for Premiums for Any and All
           Hazard Insurance for Julian Campos, Roberto Barahona and
           Martin Morales
    •      Notice of Closure of HMK Ltd/Notice to Vacate for Julian Campos,
           Roberto Barahona and Martin Morales

    ....

    Martin Morales’s Second Requests for Production No. 8: Please produce
    sign-in sheets for the Defendants’ office for the following dates: May 17,
    2017 through June 1, 2017; September 20 through October 12, 2017; and
    October 2, 2018 through October 8, 2018. For each document produced
    responsive to this request, please identify that document by Bates
    Number.

    RESPONSE: The sign in sheets responsive to this request are attached.

           Defendants only produced sign-in sheets for May 21, 2017; June 1,
    2017, September 26, 2017, October 3, 2017, and October 12, 2017, while
    failing to produce any of the other existing, responsive documents. These
    documents would provide independent verification of the presence of
    parties and witnesses to the most relevant meetings and issues about
    which there is controversy in this case. Defendants do not object to this
    request and must produce the documents they failed to provide to date.

    Martin Morales’s Second Requests for Production No. 11: Please produce
    all documents related to communications sent to or from the Defendants,
    including, but not limited to, their employees, regarding the decision to
    close down HMK Ltd.’s rental business.

    RESPONSE: The letters dated Aug-Sept. 2016 notifying tenants of the
    closure of HMK rentals under 92.055 of the Texas Property Code will be
    provided.


                                       -13-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19         Page 14 of 19 PageID 1376


             Defendants never produced these documents, but must do so.

Dkt. No. 1 at 9-10, 11.

       Without objection, the Court is persuaded that the documents that Plaintiffs

seek in Martin Morales’s Second Requests for Production of Documents Nos. 5, 8, and

11 are relevant to Plaintiffs’ claims and proportional to the needs of the case and,

under Rule 37(a)(3)(B)(iv), GRANTS the MTC as Martin Morales’s Second Requests

for Production of Documents Nos. 5, 8, and 11.

       The Court orders HMK to, by January 10, 2020, serve an amended response

– without objections – to, and, produce all previously unproduced, responsive

documents in HMK’s possession, custody, or control in response to, Martin Morales’s

Second Requests for Production of Documents Nos. 5, 8, and 11 in compliance with

Federal Rules of Civil Procedure 34(b)’s requirements.

VII.   Martin Morales’s Second Requests for Production of Documents Nos. 4 and 6

       Plaintiffs lay out these requests and HMK’s objections and responses and

explain:

       Martin Morales’s Second Requests for Production No. 4: Please produce
       all documents relating to violations from Dallas Code Enforcement that
       the Defendants received for the years 2015 through the present.

       RESPONSE: [Defendants’ objections are waived.]

              These documents would show the condition of houses Defendants
       were attempting to force Plaintiffs to take on predatory loans to purchase
       and the reason Defendants decided to stop renting the houses to
       Plaintiffs. HMK’s CEO testified that there were communications to and
       from governmental entities related to code violations. See Exhibit C.
       Defendants failed to make any objections within 30 days (or 60) days of
       being served on May 31, 2019 with this request, and therefore waived all

                                         -14-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19         Page 15 of 19 PageID 1377


      objections, and must produce the requested documents. See Tex R. Civ.
      P. 33(b) and 34(b)(2).

      Martin Morales’s Second Requests for Production No. 6: Please produce
      the promissory notes, deeds of trusts, special warranty deeds, and all
      documents containing a right of first refusal provision for the following
      natural persons: Johnine Bailey, Juan Cantu, Jeremy Metzger, Irene
      Lopez, Beverly Myers, and any person to whom the Defendants sold a
      home within three years of this request who is not Hispanic or
      African-American. For each document produced responsive to this
      request, please identify that document by Bates Number. If Defendants
      claim certain limited information is confidential, it may be appropriate
      to redact this information, but this is not a proper reason to avoid
      producing the documents requested.

      RESPONSE: [Defendants’ objections are waived.]

             This request is limited to very specific loan documents Defendants
      had five individuals sign and would demonstrate that Defendants did not
      subject all persons to the predatory terms to which they subjected
      Plaintiffs. Defendants failed to make any objections within 30 days (or 60)
      days of being served on May 31, 2019 with this request, and therefore
      waived all objections, and must produce the requested documents. See
      Tex R. Civ. P. 33(b) and 34(b)(2).

Dkt. No. 1 at 10-11.

      The Court is persuaded that – even if HMK’s late-served objections were not

waived – the documents that Plaintiffs seek in Martin Morales’s Second Requests for

Production of Documents Nos. 4 and 6 are relevant to Plaintiffs’ claims and

proportional to the needs of the case, and HMK has not shown that responding would

be unduly burdensome.

      Under Rule 37(a)(3)(B)(iv), the Court GRANTS the MTC as Martin Morales’s

Second Requests for Production of Documents Nos. 4 and 6 and orders HMK to, by

January 10, 2020, serve an amended response – without objections – to, and, produce


                                         -15-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19        Page 16 of 19 PageID 1378


all previously unproduced, responsive documents in HMK’s possession, custody, or

control in response to, Martin Morales’s Second Requests for Production of Documents

Nos. 4 and 6 in compliance with Federal Rules of Civil Procedure 34(b)’s requirements.

VIII. Martin Morales’s Second Requests for Production of Documents Nos. 32 and 33
      and Julian Campos’s Third Set of Interrogatories Nos. 3 and 4

      Plaintiffs lay out these requests and interrogatories and HMK’s objections and

responses and explain:

      Martin Morales’s Second Requests for Production No. 32: Please produce
      documents sufficient to show HMK Ltd.’s net worth within three years of
      this request, including 2016, 2017, 2018, and 2019. For each document
      produced responsive to this request, please identify that document by
      Bates Number.

      Martin Morales’s Second Requests for Production No. 33: Please produce
      documents sufficient to show HMK Mortgage, LLC’s net worth within
      three years of this request, including 2016, 2017, 2018, and 2019. For
      each document produced responsive to this request, please identify that
      document by Bates Number.

      RESPONSE: [Defendants’ objections are waived.]

      Julian Campos’s Third Set of Interrogatories No. 3: Please identify and
      explain in detail HMK Ltd.’s net worth within three years of this request,
      including 2016, 2017, 2018, and 2019.

      RESPONSE: [Defendants’ objections are waived.]

      Julian Campos’s Third Set of Interrogatories No. 4: Please identify and
      explain in detail HMK Mortgage, LLC’s net worth within three years of
      this request, including 2016, 2017, 2018, and 2019.

      RESPONSE: [Defendants’ objections are waived.]

            Defendants failed to make any objections within 30 days (or 60)
      days of being served on May 31, 2019 with this request, and therefore
      waived all objections, and must produce the requested information and
      documents. See Tex R. Civ. P. 33(b) and 34(b)(2). Plaintiffs have claims

                                         -16-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19            Page 17 of 19 PageID 1379


       for punitive damages against Defendants pursuant to the federal and
       state FHA, ECOA, and DTPA, so Defendants must turn over documents
       responsive to Requests for Production Nos. 32 and 33. With respect to
       Interrogatories Nos. 3 and 4, Defendants need only identify the net worth
       of HMK Ltd. and HMK Mortgage, LLC in the last few years. No other
       explanation is necessary.

Dkt. No. 1 at 12.

       The Court is persuaded that – even if HMK’s late-served objections were not

waived – the documents and information that Plaintiffs seek in Martin Morales’s

Second Requests for Production of Documents Nos. 32 and 33 and Julian Campos’s

Third Set of Interrogatories Nos. 3 and 4 are relevant to Plaintiffs’ claims and

proportional to the needs of the case, and HMK has not shown that responding would

be unduly burdensome.

       The Court disagrees that Plaintiffs must first prove up punitive damages before

receiving this information. See, e.g., Curlee v. United Parcel Serv., Inc. (Ohio), No. 3:13-

cv-344-P, 2014 WL 4262036, at *2 (N.D. Tex. Aug. 29, 2014) (“A defendant’s net worth

is relevant in a suit involving exemplary damages.”).

       And, as the Court has previously explained, “[t]ax returns are neither privileged

nor undiscoverable” but that “[t]hey do, however, contain sensitive information and

should be produced only after a showing of relevance by the party seeking production,

after which the burden shifts to the party opposing production to show other sources

exist from which the information contained in the returns may be readily obtained.”

Gondola v. USMD PPM, LLC, 223 F. Supp. 3d 575, 587 (N.D. Tex. 2016) (internal

quotation marks omitted). Plaintiffs have explained why, if tax returns are necessary


                                           -17-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19           Page 18 of 19 PageID 1380


to sufficiently show HMK’s net worth, tax returns would be relevant, and HMK has not

shown otherwise.

      Under Rules 37(a)(3)(B)(iii) and 37(a)(3)(B)(iii)(iv), the Court GRANTS the MTC

as Martin Morales’s Second Requests for Production of Documents Nos. 4 and 6 and

Julian Campos’s Third Set of Interrogatories Nos. 3 and 4.

      The Court orders HMK to, by January 10, 2020, serve an amended response

– without objections – to, and, produce all previously unproduced, responsive

documents in HMK’s possession, custody, or control in response to, Martin Morales’s

Second Requests for Production of Documents Nos. 32 and 33 in compliance with

Federal Rules of Civil Procedure 34(b)’s requirements and to, by January 10, 2020,

serve an amended answer – without objections – to Julian Campos’s Third Set of

Interrogatories Nos. 3 and 4 that – without any additional explanation – identifies the

net worth of HMK Ltd. and HMK Mortgage, LLC in 2016, 2017, 2018, and 2019.

IX.   Award of expenses

      By January 17, 2020, HMK must also file a response explaining why the Court

should not enter an order requiring Defendants HMK Mortgage, LLC and HMK, Ltd.

or their counsel to pay Plaintiffs Julian Campos, Roberto Barahona, and Martin

Morales, under Federal Rules of Civil Procedure 37(a)(5)(C) and 36(a)(6), the expenses,

including attorneys’ fees, that Plaintiffs incurred in having its attorneys draft and file

this MTC to the extent that the Court has granted it.




                                          -18-
 Case 3:18-cv-01362-X Document 54 Filed 12/26/19         Page 19 of 19 PageID 1381


      If HMK files this response, Plaintiffs may file a reply in support of an award of

expenses under Rules 37(a)(5)(C) and 36(a)(6) – as they have requested, see Dkt. No.

53 – by January 31, 2020.

      SO ORDERED.

      DATED: December 26, 2019



                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         -19-
